Citation Nr: 0410030	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who retired in January 1991 after more 
than 23 years of active duty.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, which denied a rating in excess of 10 
percent for degenerative disc disease of the lumbar spine.  By a 
November 2003 determination, the RO increased the rating for the 
lumbar spine disability to 20 percent.  That claim remains in 
controversy, as less than the maximum available benefit was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In June 2000, 
the veteran requested a Travel Board hearing at the RO.  He 
canceled the hearing request by correspondence received in 
September 2000.  This case was previously before the Board in 
March 2003, when it was remanded for additional development.  


FINDINGS OF FACT

The veteran's lumbar disc disease may reasonably be characterized 
as pronounced.  


CONCLUSION OF LAW

A 60 percent rating is warranted for degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (effective prior to 
September 23, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, and 
the requirements therein appear met.  
Well-groundedness is not an issue.  The veteran was provided VCAA 
notice by June 2003 correspondence from the RO.  Although he was 
provided VCAA notice subsequent to the rating decision appealed, 
he is not prejudiced by any notice timing defect.  He was notified 
(in the August 1999 decision, in a May 2000 statement of the case, 
and in supplemental statements of the case (SSOC) issued in May 
2001 and November 2003) of everything required, and the case was 
reviewed de novo subsequent to the notice.  Regarding content of 
notice, the June 2003 correspondence and November 2003 SSOC 
informed the veteran of what the evidence showed.  He was advised 
that VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  As 
noted, the Board remanded the case for additional development in 
March 2003.  The development has been completed, and the 
additional evidence obtained has been considered by the RO.  
Development appears complete to the extent possible.  In any 
event, as the decision below represents a full grant of the 
benefit sought on appeal; remanding the case to the RO for further 
VCAA notice in these circumstances would serve no useful purpose, 
but would cause needless delay.  

Background

Service medical records show that in June 1981 the veteran was 
seen with complaints of low back pain.  Examination revealed 
sacralization of the lumbosacral spine at L5.  Clinic evaluations 
in May 1989 and November 1990 produced diagnoses of bilateral 
spondylolysis at L5 with borderline listhesis, confirmed by X-
rays.  A diagnosis of bilateral spondylolysis at L5 was noted on 
the October 1990 report of examination on the veteran's retirement 
from service.  On VA examination in March 1991, X-rays of the 
lumbar spine showed degenerative disc disease, L3-S1, with disc 
space narrowing and anterior and lateral osteophytes.  End plate 
sclerosis at L5-S1 was also noted.  By a June 1991 decision, the 
RO granted service connection for degenerative disc disease, L3-
S1, rated 10 percent disabling.  As noted, the veteran's lumbar 
spine disability is currently rated 20 percent disabling.  

On a February 1999 examination of the lumbar spine by a private 
physician, the veteran complained of a dull ache in the lumbar 
spine area that had increased in severity.  He took Naprosyn as 
needed to alleviate the low back pain.  Computer axial tomography 
of the lumbar spine revealed severe degenerative disc disease at 
the L4-5 and L5-S1 levels.  Range of motion of the lumbar spine 
was to 80 degrees on flexion and to 10 degrees on extension.  Left 
lateral bending was to 30 degrees, and right lateral bending was 
to 20 degrees.  Rotation was to 90 degrees on both the left and 
right sides.  Straight leg raising was to 90 degrees bilaterally.  
The diagnosis was severe degenerative disc disease of the L4-5 and 
L5-S1 levels.  

In a June 2000 statement, the veteran described his low back pain 
as chronic, and stated it was "extremely painful and 
debilitating."  He reported that, if absolutely necessary, he 
could force himself to bend and move for only a few seconds.  He 
complained that he was "unable to live a normal life."  He 
reported that he had not worked on a regular basis since his 
retirement from service.  He was able to work for a year or two 
after service, but even then he could work only a minimal amount 
before becoming too stiff and pain ridden to move.  He stated that 
the "dull pain" referred to in a private physician's February 1999 
examination report related solely to pain he experienced when 
laying on his back; he experienced incapacitating pain if he 
engaged in sustained motion.  He indicated that if he mowed his 
lawn and swept his patio in the morning, he was unable to do 
anything else during the rest of the day.  He did not go to movies 
because it was impossible for him to sit for the entire length of 
a movie.  He could not sit, stand, or walk for more than 10 or 15 
minutes.  He stated that pain medications "do not erase the pain, 
but only take the edge off and leave me drowsy and lethargic."  

On VA examination in March 2001, the veteran complained of 
progressively worsening low back pain.  He denied radiation of low 
back pain to the extremities, and he denied paresthesia of the 
lower extremities.  He reported that bending and walking had 
become very difficult for him.  Examination revealed that the 
veteran's posture was normal, and he was able to stand on his toes 
and heels.  He was unable to squat from a standing position.  
Limitations in standing and walking were noted.  There was no 
tenderness or weakness, but muscle spasm in the paralumbar region 
was evident.  Range of motion of the lumbar spine was to 80 
degrees on flexion, with pain elicited at 60 degrees; and 
extension was to 35 degrees, with pain elicited at 25 degrees.  
Right and left lateral bending were to 40 degrees each, with pain 
elicited at 20 degrees bilaterally.  Right and left rotation were 
to 35 degrees, with pain elicited at 20 degrees bilaterally.  
Straight leg raising was negative bilaterally.  The examiner noted 
that range of motion of the lumbar spine was affected by pain and 
lack of endurance, with pain having the major functional impact.  
Fatigue and weakness were not evident.  Neurological deficits 
and/or signs of radiculopathy were not evident.  The diagnosis was 
degenerative disc disease of the lumbar spine.  It was recommended 
that the veteran avoid heavy lifting and carrying, frequent 
bending, and stooping or crouching.

On VA examination in June 2003, the veteran reported that he had 
low back pain daily that had progressed to a very debilitating 
degree.  The pain was aggravated by repetitive motion and 
prolonged sitting, standing, or walking.  The veteran complained 
of intermittent numbness and tingling in the lower extremities.  
He took Motrin to alleviate the pain, and it was noted that "[i]t 
is likely [the veteran] will be treated with epidural steroids in 
the near future."  The examiner noted that in the past bed rest to 
alleviate low back pain had been prescribed by physicians.  
Regarding the effect of low back pain on the veteran's activities 
of daily living, it was reported that he was unable to cook, shop, 
vacuum, garden, walk for prolonged periods, or push a lawnmower.  
Examination revealed that his posture and gait were normal.  There 
were radiation of pain on movement, muscle spasm, and tenderness 
in the bilateral paraspinous areas of the lumbar spine.  Straight 
leg raising was negative, bilaterally, and there were no signs of 
radiculopathy.  Range of motion of the lumbar spine was to 90 
degrees flexion and to 20 degrees extension.  Lateral flexion to 
the left and right was to 30 degrees bilaterally.  Rotation  to 
the left and right was to 25 degrees bilaterally.  Ranges of 
motion were limited primarily by pain.  The lumbar spine exhibited 
no fatigue, weakness, incoordination, or lack of endurance.  The 
examiner read a June 2003 record of magnetic resonance imaging 
(MRI), and reported that it showed degenerative disc disease at 
the L4-L5, and L5-S1 levels, with moderate spondylosis from L3-L5.  
The examiner reported that "[t]he diagnosis has progressed to 
degenerative disc disease L3 through S1 with spondylolisthesis 
(confirmed by recent MRI of the lumbar spine) with limitation of 
motion and pain on [range of motion] . . . ."  The examiner 
stated:
As far as functional effects on daily activities, the veteran has 
decreased ability for prolonged standing and prolonged sitting, 
repetitive motion of the lower back, and prolonged walking, and 
decreased ability for lifting greater than 10 pounds.  

The veteran claims he is unable to work secondary to the constant 
chronic back pain.  He has had episodes of debilitating episodes 
up to 2 to 3 times a week.  Additionally, he should avoid frequent 
stooping, crouching, bending and lifting.  

VA outpatient records dated from July 2000 to October 2003 reveal 
numerous occasions of follow-up medical care for the veteran's low 
back disability.  A July 2000 outpatient record shows complaints 
of increased severity of low back pain.  The record indicates that 
the veteran was self-employed as a landlord, but had not been 
employed in a "traditional sense" since his retirement from 
service.  The veteran denied weakness, but reported some 
intermittent tingling in both legs and problems with mobility.  
Clinical evaluation showed restricted curvature and mobility of 
the low back area.  Muscle spasm was noted along the lumbosacral 
spine, but there was no tenderness.  The diagnosis, in pertinent 
part, was severe degenerative disc disease of the lumbar spine.  
Clinical neurological evaluation in April 2003 revealed absent 
ankle and knee jerks, bilaterally.  X-rays revealed chronic disc 
degeneration with vacuum phenomenon at the L4-5 and L5-S1 levels, 
with evidence of moderate degenerative changes.  The diagnosis was 
chronic low back pain.  X-rays and MRI in June 2003 revealed 
straightening of the normal lumbar lordosis, with degenerative 
disc disease at the L4-5 and L5-S1 levels.  VA outpatient records 
from June through October 2003 show findings of low back pain, 
degenerative disc disease, facet hypertrophy, foraminal stenosis 
at L5, and L4 root displacement.  




Legal Criteria and Analysis

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as to 
which of two evaluations apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran's service-connected low back disorder is rated under 
38 C.F.R. § 4.71a, Code 5293 (intervertebral disc syndrome).  
Under this code, pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief, warrants a 60 
percent rating.  Severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief warrants a 40 percent 
rating, and moderate intervertebral disc syndrome with recurring 
attacks warrants a 20 percent rating.  

The criteria for rating intervertebral disc syndrome were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Under the "new" criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is rated based on 
either the total duration of incapacitating episodes over the past 
12 months or a combination, under § 4.25, of separate ratings for 
chronic orthopedic and neurologic manifestations with the ratings 
for all other disabilities, whichever results in the higher 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (effective September 23, 
2002).  Incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrant a 60 percent 
rating.  Incapacitating episodes having a total duration of at 
least four weeks but less that six weeks during the past 12 months 
warrant a 40 percent rating.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent rating.  [For 
purposes of evaluating under the new Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.]  "Chronic orthopedic 
and neurological manifestations" means orthopedic and neurological 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Note 1 following Code 5293 (effective September 23, 2002). 

The terms "mild," "moderate," "severe," and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board to 
arrive at an equitable and just decision after having evaluated 
the evidence.  38 C.F.R. § 4.6.  Terminology such as "mild," 
"moderate," "severe," and "pronounced" are used by VA examiners 
and others and although an element of evidence to be considered by 
the Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

At the outset, the Board finds that the previous criteria for 
rating disc disease, in effect prior to September 23, 2002, are 
more favorable to the veteran than the revised criteria effective 
from that date.  As his claim was pending on the effective date of 
the change, he is entitled to a rating under the previous 
criteria, and they will be applied.  

The Board finds that the record reasonably establishes that the 
veteran has pronounced lumbosacral disc disease, warranting the 
maximum 60 percent rating under the pre-September 23, 2002 Code 
5293 criteria.  While no physician has described the veteran's 
degenerative disc disease as "pronounced," there likewise is no 
competent assessment that the disorder is less than pronounced.  
The majority of the examination and evaluation reports show that 
the veteran has significant lower back limitation of motion.  
Symptoms associated with pronounced disc disease including muscle 
spasms and absent ankle jerk (see April 2003 clinical record) have  
been clinically observed.  That the veteran has little 
intermittent relief is established by his consistent complaints 
(noted clinically) and by the reports of expected limitations of 
function noted on VA examination in June 2003.  The veteran has 
articulated problems with continuing pain, and the medical data 
over the past few years do not contradict the presence of chronic 
pain attributable to the service-connected lumbar spine 
disability.  As noted above, it is not a requirement that all the 
criteria of a rating be established for the assignment of that 
particular evaluation.  38 C.F.R. § 4.21.

Given the circumstances of this case, noting that a body part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (emphasis added), and resolving any 
remaining reasonable doubt in the veteran's favor, the Board that 
pronounced degenerative disc disease of the lumbar spine 
(warranting the maximum 60 percent rating) is shown.  

A rating in excess of 60 percent is not warranted.  The only 
applicable diagnostic codes providing for ratings in excess of 60 
percent require either cord involvement (Code 5285) or complete 
bony fixation at an unfavorable ankle (Code 5286), here clearly 
not shown.  Likewise, neurological symptoms warranting a separate 
rating for neurological impairment are not shown.  






ORDER

A 60 percent rating is granted for degenerative disc disease of 
the lumbar spine, subject to the regulations governing payment of 
monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



